Citation Nr: 9914584	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected residuals of spontaneous left pneumothorax, 
currently evaluated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) which confirmed and 
continued the veteran's 10 percent disability evaluation for 
his service-connected residuals of a spontaneous left 
pneumothorax.  

The case was previously before the Board in May 1997 when the 
increased rating issue was remanded for further evidentiary 
and procedural development.  By a rating action in March 1998 
a 30 percent evaluation was assigned under Code 6899-6845 for 
residuals of spontaneous left pneumothorax, effective 
September 27, 1994, which was the date of receipt of claim 
for increase.  The case was again remanded for further 
development in July 1998.  The veteran has indicated his 
continued disagreement with the evaluation of his service-
connected disability.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Residuals of spontaneous left pneumothorax were 
manifested during the pertinent period by FEV-1 of 41 percent 
to 55 percent of predicted.  

3.  Residuals of spontaneous left pneumothorax are not shown 
to be manifested by pronounced bronchial asthma with 
asthmatic attacks very frequently with of severe impairment 
of health severe dyspnea on slight exertion between attacks 
and with marked loss of weight or other evidence of severe 
impairment of health, and the evidence does not reflect 
Forced Expiratory Volume in one second (FEV-1) less than 40 
percent of predicted value, or; the ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; the requirement of outpatient 
oxygen therapy.


CONCLUSION OF LAW

Residuals of spontaneous left pneumothorax are 60 percent 
disabling and not more, in accordance with the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Codes 
6814 and 6602 (1996) and 6843 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Service medical records show the veteran was treated for left 
spontaneous pneumothorax in February 1956.  X-rays conducted 
in March 1956 revealed no apparent residuals of pneumothorax.  
The lung fields were clear and the cardiac contour was within 
normal limits.  X-rays conducted in April 1957 disclosed no 
evidence of active chest pathology.  On physical examination 
for separation from service, no abnormalities of the chest or 
lungs were noted on clinical evaluation. 

Received in March 1959 and April 1959 were private medical 
reports signed by Robert J. Andrews, M.D., who related that 
the veteran had been treated in February 1959 for nearly 
complete left pneumothorax as revealed on x-ray.  Repeat 
studies in March 1959 demonstrated that his lungs were 
completely re-expanded with the exception of 1 centimeter rim 
of air remaining.  He returned to work a few days later.  

VA examination conducted in April 1959 revealed diminished 
tactile fremitus and percussion slightly less resonant on the 
left lung.  X-rays disclosed no evidence of lung collapse, 
but some fibrosis and thickening of the pleura on the right.  
The diagnosis was residuals of spontaneous collapse of lung 
on the left.  

Service connection for residuals of spontaneous pneumothorax 
was granted by a rating decision in May 1959 which assigned a 
100 percent evaluation for a period of 6 months, to be 
followed by a noncompensable rating.  A 10 percent evaluation 
was granted by a rating action in July 1964 based on evidence 
of ongoing treatment in recent months for coughing, and pain 
and dyspnea on exertion, as well as the x-ray findings of 
fibrosis and thickening of the pleura described above.  

VA examinations conducted in 1956 and 1969 revealed findings 
that were essentially unchanged from 1959.  VA outpatient 
treatment records dated in 1976 and 1978 show the veteran was 
seen for chest pain which was not considered to be lung 
related.  

He was seen on multiple occasions from March 1980 to July 
1991 for complaints of chest discomfort and shortness of 
breath.  The diagnoses noted were COPD, asthmatic bronchitis, 
allergy to dust mites, with restrictive ventilatory defect, 
and history of pneumothorax in 1950's.  

On VA examination conducted in January 1991 the veteran 
estimated his maximum walking distance was two blocks.  X-
rays disclosed no abnormal findings and on pulmonary function 
tests, forced vital capacity (FVC) was 59.4  percent of 
predicted and FEV-1 was 43.2  percent of predicted.  Breath 
sounds were slightly diminished because of slow and 
incomplete inspiration.  The diagnosis was residuals of 
spontaneous pneumothorax on the left.  

The veteran's claim for a rating greater than 10 percent was 
denied by rating actions in August 1990 and March 1991 which 
found that his residuals of pneumothorax were not more than 
mildly disabling.  The denial of an increased rating was 
confirmed by the Board in August 1991 by a decision which 
found that the service-connected residuals of pneumothorax 
were static and without evidence of pulmonary dysfunction.  
It was also found that the veteran had non service-connected 
pulmonary pathology which resulted in his complaints of 
wheezing and cough with pulmonary dysfunction study findings 
of moderate obstructive disease.  

VA outpatient treatment records show that when the veteran 
was followed in pulmonary clinic during the period August 
1994 to May 1997, he had ongoing complaints of shortness of 
breath, his lungs were generally clear to auscultation and 
percussion and his breath sounds were intermittently 
decreased.  The primary assessment was asthmatic bronchitis.  
A VA medical certificate dated in September 1994 reflects 
findings on August 1994 pulmonary function tests of FEV-1 
59 percent of predicted, and FEV-1/FVC 58 percent of 
predicted.  

The report of a VA examination conducted in January 1996 
reflects the veteran's complaint of chronic and increasing 
shortness of breath accompanied by daily productive cough, 
with phlegm sometimes sticky and sometimes thin.  According 
to the veteran the onset of severe shortness of breath had 
been 10 years earlier.  He estimated he could walk 100 feet 
at a fast clip, but he would be short of breath.  Shortness 
of breath was also noted after climbing one flight of stairs, 
or occasionally when leaning over to tie his shoes or dress.  
The veteran denied chest pain.  Reportedly he would 
occasionally awaken coughing during the night.  He worked in 
a small convenience store which he ran with his wife, but had 
not worked in any other capacity for 10 years.  The veteran 
used an inhaler and reported he had two prescription 
medications.  He reported a 40 year pack history of cigarette 
smoking, which ended 12 years prior to the examination.  The 
veteran appeared comfortable but slightly tachypneic after 
walking 30 feet to the office and engaging in conversation.  
He coughed approximately 3 times during the examination.  The 
cough was not productive and his color was good.  Chest 
expirations were symmetrical but rather shallow at a rate 
varying from 16 to 18 per minute.  On pulmonary function 
tests, the veteran had forced vital capacity (FVC) of 
55 percent of predicted.  Forced expiratory capacity in one 
second (FEV-1) was 41 percent of predicted.  It was commented 
that the testing indicated moderate obstruction as well as 
low vital capacity possibly from a concomitant restrictive 
defect.  The diagnosis by the clinical examiner was chronic 
obstructive pulmonary disease (COPD).  The VA examiner 
commented that the veteran apparently recovered completely 
from spontaneous pneumothorax nearly 40 years ago.  No causal 
relationship was seen between the pneumothorax, remote, and 
the veteran's current condition of COPD, which was considered 
to be more likely caused or aggravated by tobacco use.  

On VA examination conducted in December 1997 the veteran 
reported that he had to stop working in approximately 1986 
due to shortness of breath.  His job of 30 years had involved 
considerable heavy lifting.  At the time of examination he 
reportedly could not walk more than 4 or 5 blocks without 
using his inhaler due to shortness of breath.  Pulmonary 
function tests revealed FVC of 63 percent predicted, and FEV-
1 of 55 percent predicted.  Auscultation of the lungs 
revealed decreased breath sounds over the right anterior 
lung.  Decreased breath sounds were also noted over the left 
upper anterior lung, with no breath sound in the lower left 
lung.  Percussion of the anterior chest was normal in the 
right anterior chest, and the left upper chest, but the left 
lower chest was hyperresonant.  Findings were the same on 
posterior percussion and posterior breath sounds.  The 
etiology of the decreased breath sound was undetermined 
pending further tests.  It was further noted that the 
veteran's breathing was somewhat limited with regard to 
expansion of his lung.  The diagnosis was pulmonary condition 
with decreased breath sounds throughout except the left lower 
lung where there were no breath sounds.  Diagnosis was 
deferred pending assessment of further laboratory and x-rays 
studies.  In a February 1998 addendum to the VA examination 
report, the VA examiner commented that it appeared the 
veteran's restrictive lung condition could be due to the 
pneumothorax, especially his lack of breath sounds in the 
left lower lung.  He noted the vital capacity was 63 percent 
and in addition the veteran was only 55 percent in the FEV, 
which was considered to indicate further problems with the 
lungs.  

The March 1998 rating action which increased the disability 
rating to 30 percent found the evidence, concerning whether 
the current respiratory symptoms were attributable to 
residuals of pneumothorax, was in relative equipoise.  
Resolving doubt in that regard in the veteran's favor, a 
30 percent evaluation was awarded based on findings of mild 
restrictive disease in the left lung, the site of the 
pneumothorax.  

Entitlement to an Increased Evaluation for Spontaneous Left 
Pneumothorax

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  Under the regulations in effect prior to 
October 7, 1996, the veteran's service-connected respiratory 
disability was evaluated under the provisions of Diagnostic 
Code 6814 pertaining to spontaneous pneumothorax which is 
rated as 100 percent disabling for 6 months.  Residuals are 
evaluated as analogous to the provisions of Diagnostic Code 
6602 pertaining to bronchial asthma.  

Under Diagnostic Code 6602, pronounced bronchial asthma with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health is 
rated 100 percent disabling.  Severe bronchial asthma with 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded, is rated 60 percent disabling.  Moderate 
bronchial asthma with rather frequent asthmatic attacks 
(separated by only 10-14 day intervals), with moderate 
dyspnea on exertion between attacks, is rated 30 percent 
disabling.  Mild bronchial asthma with paroxysms of 
asthmatic-type breathing (high-pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks is rated 10 percent disabling.  

With respect to the revised regulations, it is noted that the 
RO has cited to Code 6845 as the applicable Diagnostic Code; 
however, Code 6843 would appear to be the more accurate 
citation in that it does contemplate pneumothorax.  In any 
event, the criteria are the same regardless of which 
Diagnostic Code is cited; thus, any error in citing to Code 
6845 is harmless.  Under the newly revised regulations the 
veteran's disability is evaluated under the General Rating 
Formula for Restrictive Lung Disease. 

The criteria for a 100 percent rating are Forced Expiratory 
Volume in one second (FEV-1) less than 40 percent of 
predicted value, or; the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) less than 40percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

A 60 percent evaluation is for assignment where the evidence 
shows FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65- percent predicted. 

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted warrant 
a 10 percent rating.  

Or rate primary disorder. Note (2): Following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge. 

On evidentiary evaluation the Board concurs with the RO that 
the evidence is in equipoise with regard to whether current 
respiratory symptoms are attributable to the service-
connected residuals of pneumothorax in view of the examiner's 
comments on the latest VA examination of record.  Therefore, 
when doubt is resolved in the veteran's favor, a 60 percent 
evaluation is warranted under the newly revised rating 
criteria based on recent medical evidence of FEV-1 from 
41 percent to 55 percent of predicted.  Similarly, if the 
disability is attributed to the pneumothorax as suggested on 
the latest examination, the veteran would meet the criteria 
in effect for a 60 percent rating prior to the regulatory 
change enacted in 1996.  

Also for consideration is the application of the criteria for 
a 100 percent evaluation to the facts of this case.  In this 
regard the Board notes that additional pertinent evidence 
indicates the veteran experiences shortness of breath after 
climbing one flight of stairs and he is unable to walk more 
than 4 or 5 blocks without using his inhaler.  Auscultation 
of the lungs revealed decreased breath sounds over the right 
anterior lung and left upper anterior lung, with no breath 
sound in the lower left lung, and the left lower chest was 
hyperresonant.  Additionally noted was occasional nocturnal 
coughing.  

However the pertinent medical evidence does not demonstrate 
the criteria for a 100 percent rating under either the newly 
revised regulations or those in effect prior to October 7, 
1996.  The record does not reflect pronounced bronchial 
asthma with asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health, as required for a 100 percent rating under the 
regulations previously in effect.  

Nor is there a showing of the new criteria, which include 
Forced Expiratory Volume in one second (FEV-1) less than 40 
percent of predicted value, or; the ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary 

hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; the requirement 
of outpatient oxygen therapy.  Accordingly, the Board 
concludes that there is no evidentiary basis for a rating 
greater than 60 percent for the veteran's service-connected 
disability.


ORDER

A 60 percent evaluation is granted for residuals of left 
pneumothorax, subject to the regulations governing the award 
of monetary benefits.
 


		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

